     Case 1:20-cv-00037-LPS Document 7 Filed 03/03/20 Page 1 of 1 PageID #: 20



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

DISCOVERORG DATA LLC,                            )
                                                 )
                          Plaintiff,             )
                                                 )
         v.                                      )    C.A. No. 20-37-LPS
                                                 )
BITONIC TECHNOLOGY LABS, INC., d/b/a             )
YELLOWMESSENGER,                                 )
                                                 )
                          Defendant.             )

                                       STIPULATED ORDER

         IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of

the Court, that the deadline by which Defendant Bitonic Technology Labs, Inc., d/b/a

Yellowmessenger must answer, move, or otherwise respond to the Complaint in the above

action is extended through and including March 13, 2020.


RICHARDS, LAYTON & FINGER, P.A.                ASHBY & GEDDES

/s/ Alexandra M. Ewing                         /s/ Andrew C. Mayo
                                               _________________________________
Steven J. Fineman (#4025)                      Andrew C. Mayo (#5207)
Alexandra M. Ewing (#6407)                     F. Troupe Mickler IV (#5361)
One Rodney Square                              500 Delaware Avenue, 8th Floor
920 N. King Street                             P.O. Box 1150
Wilmington, DE 19801                           Wilmington, DE 19899
(302) 651-7700                                 (302) 654-1888
fineman@rlf.com                                amayo@ashbygeddes.com
ewing@rlf.com                                  tmickler@ashbygeddes.com

Attorneys for Plaintiff                        Attorneys for Defendant



         SO ORDERED, this __________ day of March, 2020.



                                  _______________________________________________
                                                    Chief Judge

{01537599;v1 }
